Order entered January 27, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00900-CR
                                      No. 05-13-00901-CR

                                  JAMES RILEY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause Nos. F11-40796-S, F

                                            ORDER
        The Court DENIES appellant’s January 24, 2014 pro se motion for a bench warrant.

Appellant is represented by counsel who filed a brief that raises issues on the merit and the

appeals will be set for submission in due course.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

        We DIRECT the Clerk to send a copy of this order, by first-class mail, to James Riley,

TDCJ No. 01864052, Torres Unit, 125 Private Road 4303, Hondo, Texas 78861

                                                      /s/   LANA MYERS
                                                            JUSTICE